Citation Nr: 1401974	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hips, shoulders, and knees, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disability, however diagnosed (to include a stomach disorder and/or gastroesophageal reflux disease), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sinus disability, however diagnosed (to include chronic recurrent sinusitis), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral ear infection disability, however diagnosed (to include chronic recurrent otitis), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disability, however diagnosed (to include eczema of bilateral axillary area), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, and to include as secondary to service-connected depression.

7.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, and to include as secondary to service-connected depression.

8.  Entitlement to service connection for a liver disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his sister


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from November 1989 to March 1992, which included service in the Southwest Asia Theater of operations during the Gulf War.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A July 2007 Board decision denied all of the claims on appeal except for service connection for hepatitis C, claimed as liver damage, including as due to an undiagnosed illness, which was remanded for evidentiary development. 

The Veteran appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board decision and remanded the case to the Board for compliance with an August 2008 Joint Motion for Remand (Joint Motion).  The Board remanded the issues on appeal in November 2009, November 2011 and March 2013.

In December 2006, the Veteran testified before an undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In light of the poor quality of the recording, and pursuant to the Joint Motion, the Veteran testified before a second undersigned Veterans Law Judge during a September 2011 Travel Board hearing at the RO.  At that time, the Veteran waived the right to testify before a third Veterans Law Judge who would be part of the panel that decides the current appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

As noted in the November 2011 and March 2013 Board remands, testimony provided at the September 2011 Board hearing raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  As the record does not demonstrate that the Agency of Original Jurisdiction (AOJ) has adjudicated the issue, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for osteoarthritis of the hips, shoulders, and knees, for a gastrointestinal disability, for a sinus disability, for a bilateral ear infection disability, for a skin disability, and for a liver disability, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record establishes that the Veteran has chronic sleep impairment as a manifestation of his service-connected depression.

2.  The most probative evidence of record establishes that the Veteran has chronic fatigue as a manifestation of his service-connected depression.


CONCLUSIONS OF LAW

1.  The criteria for separate service connection for a sleep disorder, chronic sleep impairment, to include as due to an undiagnosed illness, and to include as secondary to service-connected depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2013).

2.  The criteria for separate service connection for chronic fatigue, to include as due to an undiagnosed illness, and to include as secondary to service-connected depression, have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

By a VCAA letter issued in October 2004, the Veteran was apprised of the information and evidence necessary to substantiate his claims for service connection.  He was informed of the information and evidence he was responsible for providing, and the information and evidence that VA would obtain.  Although the Veteran was not provided notice of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Board finds that the Veteran has not been prejudiced by this notice defect.  The Board finds that the Veteran had actual notice in this regard, as the letter accompanying the July 2006 supplemental statement of the case provided such notice.

Duty to Assist

With regard to VA's duty to assist, the Board notes that the record includes the Veteran's service treatment reports, and private and VA post service treatment reports.  There has been no identification of additional outstanding evidence pertinent to the claims for service connection for a sleep disorder and chronic fatigue.  The Veteran was afforded VA examinations in August 2011 and May 2013, and an additional clinical opinion in August 2013.  The examinations were based on review of the record, reported medical history, and clinical examination of the Veteran.  Rationale was provided for the opinions proffered.  As such the Board finds that the examinations are adequate for adjudication of the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2011, the Veteran was assisted at the hearing by an accredited service organization representative.  The Veteran Law Judge identified the issues on appeal.  The representative and VLJ questioned the Veteran regarding the symptoms and medical treatment in service and subsequent to separation from service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and to the extent the VLJ did not expressly suggest overlooked evidence pertinent to the service connection claims, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

Relevant Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996). 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  His sleep disorder and chronic fatigue are claimed to be due to service, including as due to undiagnosed illness associated with service in the Persian Gulf.

To that effect, VA has authorized payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016.  Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  

A "qualifying chronic disability" means a disability resulting from an undiagnosed illness, or a medically unexplained multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal disease), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other common non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of a an undiagnosed or medically unexplained chronic multisymptom illness include, but are limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity, or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2013).

Relevant Facts

In a February 1992 report of medical history, the Veteran reported a history of frequent trouble sleeping and noted that he could not fall asleep at times.

In a September 2004 VA outpatient treatment report, the Veteran reported sleeping problems and feeling tired and fatigued.

In an October 2004 VA mental health intake assessment note, the Veteran reported that he was taking two sleeping pills each day before going to bed.  The initial DSM-IV diagnoses were depressive disorder and dysthymia on Axis I.  It was noted that the depression disorder problems included low energy and sleep disturbance.

During an August 2011 VA mental disorders examination, the Veteran stated that his sleep was horrible and he had to depend on medications to help him fall asleep.

The Veteran was afforded a VA examination in August 2011 in regard to his claims of service connection for a sleep disorder and chronic fatigue.  The VA examiner stated that the claims file was reviewed.  The Veteran reported the onset of his sleep disorder was in 1991.  He related that after joining the Army, he got depressed and experienced nightmares and waking up at night due to fear of war, which continued ever since that time.  He was seen by a psychiatrist and was started on medications for sleep problems, which improved but some symptoms remained.  The examiner noted that the Veteran related his sleep disorder of unknown etiology to his depression and nightmares.

With regard to chronic fatigue, the Veteran reported the onset of constant fatigue was January 1992.  He stated that he was feeling tired off and on around January 1992 which he thought was because of inactivity due to the process of closing the base, but that the tiredness continued in frequency and duration.  He indicated he had been told by Dr. Milner in 1994 that it was because of stress and it would go away once he got over his depression problems.  The Veteran reported the tiredness and fatigue continued and now was constant all day fatigue.  He reported he was not receiving current treatment for fatigue.  The examiner noted that there was no objective evidence of chronic fatigue syndrome as per the examination and that there was no objective evidence of a chronic condition of fatigue during service or in the civilian record immediately after leaving service.  The examiner further noted that the Veteran's symptoms were very vague and that he also suffered from diabetes and depression and in spite of severe fatigue of all day he was working full time.

In a December 2011 private psychosocial evaluation report, the Veteran reported difficulty falling and staying asleep.  He reported that he woke up after approximately 3 to 4 hours and occasionally had physical reactions such as waking up startled.  He reported having dreams and/or nightmares regarding his military experience.  

At a May 2013 VA mental disorders examination, the Veteran reported symptoms of chronic sleep impairment.  The report noted that the Veteran had major depressive disorder and was taking potent medications that assisted him in sleep, such as Seroquel and Klonopin, at night.  He also took Hydrocodon, Acetaminophen and Baclofen which were sedating and he was sleeping with current medications.  The VA examiner opined that the Veteran's sleep disorder was at least as likely as not a symptom caused by the Veteran's service-connected depression.  In support of this opinion, the examiner stated that the Veteran was on sleep medications, to help with sleep and he had major depressive disorder.  With regard to chronic fatigue, it was noted that the Veteran complained of chronic body aches in the joints, and muscle with fatigue for many years, as evidenced by treatment for hip arthralgia and his complaints of feeling tired and fatigue in September 2004.  The examiner stated that the Veteran's fatigue could be from not sleeping due to depression and hip pain.

An August 2013 VA examiner opined after reviewing the Veteran's claims file, that the Veteran's fatigue is secondary to his depression.

Analysis

Sleep disorder

After a careful review of the evidence of record, the Board finds that the Veteran suffers from chronic sleep impairment as a manifestation of his service-connected depression.  

The Veteran has been consistent in his assertions of having chronic sleep impairment related to his depression.  In this regard, he is certainly competent to report that he has sleep problems.  Chronic sleep impairment has been diagnosed based on the Veteran's report of symptoms and medical evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To that effect, although the August 2011 examiner noted a diagnosis of a sleep disorder of unknown etiology, it was noted that the Veteran related his sleep disorder to his depression and nightmares.  Further, the Board finds no reason to doubt the credibility of the Veteran in reporting his sleep problems, particularly during outpatient treatment and VA examinations when he was seeking relief for this problem.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Furthermore, the medical evidence of record relates the Veteran's current sleep disorder to his depression.  The medical evidence, by its very nature and based on an accurate history, is also competent and credible.  Specifically, the May 2013 VA examiner opined that the Veteran's sleep disorder was at least as likely as not a symptom caused by the Veteran's service-connected depression, based on the Veteran's reported symptoms and current medications for depression.

Because the Veteran's chronic sleep impairment has been demonstrated to be a manifestation of the service-connected depression, it is not of unknown etiology, and does not constitute an undiagnosed illness.  As the Veteran's chronic sleep impairment is for consideration in rating his service-connected depression, it cannot warrant separate service connection.  In this regard, the Board notes that the provisions of 38 C.F.R. § 4.14 establish that the evaluation of the same disability under various diagnoses is to be avoided.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a sleep disorder, chronic sleep impairment, to include as due to undiagnosed illness, and to include as secondary to service-connected depression.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  

Chronic Fatigue

Regarding the issue of chronic fatigue, service treatment records fail to demonstrate the presence of chronic fatigue syndrome.  In this regard, the Board considered the Veteran's competent and credible statements regarding the onset of his fatigue in January 1992 while he was in service.  However, the August 2011 VA examiner who considered the Veteran's reported history, opined that currently, there was no objective evidence of chronic fatigue syndrome and that there was no objective evidence of a chronic condition of fatigue during service.  The examiner explained that the Veteran's symptoms were very vague and that he was able to work full time in spite of his constant fatigue.  

Based on the aforementioned, it is clear that the Veteran does not suffer from clinically-identifiable chronic fatigue syndrome.  Rather, the Veteran does, in fact, suffer from chronic fatigue secondary to chronic sleep impairment which is a manifestation of the Veteran's service-connected depression.  To that effect, the August 2011 VA examiner noted the fact the Veteran suffered from diabetes and depression while mentioning the Veteran's chronic fatigue symptoms.  At such time, the Veteran also reported that he was told by a physician in 1994 that his feeling of tiredness was due to stress and that it would go way once he got over his depression problems.  His report is supported by the May 2013 VA examiner's statements that the Veteran's fatigue could be from not sleeping due to depression and hip pain, currently diagnosed as osteoarthritis of the hips.  Finally, the August 2013 VA examiner clearly opined that the Veteran's fatigue was secondary to his depression.

Given that the Veteran's chronic fatigue has been clinically demonstrated to be a manifestation of his service-connected depression, it is not of unknown etiology, and does not constitute an undiagnosed illness.  Further, the Veteran's chronic fatigue due to impaired sleep, as a manifestation of service-connected depression, is for consideration in rating the service-connected depression.  As such, it cannot warrant separate service connection.  The provisions of 38 C.F.R. § 4.14 establish that the evaluation of the same disability under various diagnoses is to be avoided.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic fatigue, to include as due to undiagnosed illness, and to include as secondary to service-connected depression.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness, and to include as secondary to service-connected depression, is denied.

Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, and to include as secondary to service-connected depression, is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board regrets that another remand is required in this case.  The Board remanded the remaining claims in March 2013 for a supplemental medical opinion finding the August 2011 VA medical opinions inadequate.  This continues to be the case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

With regard to the issues of entitlement to service connection for osteoarthritis of the hips, the shoulders and the knees, the June 2013 VA examiner again neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service, and the opinion was based solely on the lack of notation of the claimed bilateral hip, shoulder and knee conditions in service treatment records.  Here, the examiner disregarded the Veteran's competent reports of observable symptoms of pain in the hips, shoulders and knees since service.  During the June 2013 VA examination, the Veteran gave a history of chronic bilateral hip and knee pain since 1992 and shoulder pain since 1997, although he started seeking treatment at later time.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Board also highlights the relevant law that generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.

With regard to the issues of entitlement to service connection for a gastrointestinal disability, a sinus disability, a bilateral ear infection disability, a skin disability and a liver disability, the examiner stated that the claimed conditions were treated in service and resolved based on the current examination findings.

However, the medical evidence of record shows that the Veteran was treated for intermittent skin rash in the axillaries in March 1999, in June, August and November 2004, March 2005, and August 2007, which has been variously diagnosed as axillary dermatitis/hydradentitis or eczema.  The record also shows a June 2004 private diagnosis of gastroesophageal reflux disease (GERD) and VA treatment in June 2006 for heartburn.  Private treatment records dated in March 2011 and August 2012 reflect a diagnosis of acute gastroenteritis and the Veteran's complaints of problems with GERD.

Similarly, regarding the sinus and bilateral ear infection disabilities, private medical records between January 1999 and June 2003 include impressions or assessments of sinusitis with bilateral otitis media in April 1999; acute sinusitis and allergic rhinitis in January 1999 and May 2000; right otitis media in November 2000; otitis externa in the left ear in May 2002; and otitis in the left ear in December 2003.  While subsequent treatment records do not document more recent episodes of sinus or ear infections, the Veteran presented competent testimony at his September 2011 Board hearing that his sinus and ear infection would never go away and remained the same.

As the Veteran's disabilities were present during the appeal period, service connection could still be warranted despite the June 2013 VA examination report's finding.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

Additionally, the June 2013 VA examiner simply noted that the Veteran denied any liver disease at present and that although he had elevated liver enzymes in the past, they were are normal at present.  However, the examiner again failed to discuss persistent abnormal liver function tests dating back to the early 1990s.  

Given the deficiencies in the June 2013 VA medical opinions the Board finds that there has not been substantial compliance with its remand directives and the case must be remanded again for another medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the Detroit, Michigan VA Medical Center, and all associated outpatient clinics, dated from November 2012 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, obtain VA addendum opinions as to the etiology of the Veteran's osteoarthritis of the hips, shoulders, and knees; gastrointestinal disability; sinus disability; bilateral ear infection disability; skin disability; and liver disability, to include as due to an undiagnosed illness. 

The entire claims file, to include a complete copy of the remand must be made available to an appropriate VA clinician.

After reviewing the claims file, and additional examination of the Veteran if deemed warranted by the clinician, the VA clinician(s) should expressly state opinions as to whether it is at least as likely as not that the currently diagnosed osteoarthritis of the hips, shoulders, and knees; gastrointestinal disability; sinus disability; bilateral ear infection disability; skin disability; and liver disability are due to service.

The examiner should note that even if any claimed condition is not present on examination, it is enough that the Veteran had the condition at any point during or proximate to the appeal period, and that the Veteran is considered competent to report symptomatology as to the claimed condition at that time.

In rendering the requested opinions, the VA examiner should specifically include consideration of the evidence of record of persistent abnormal liver function tests dating back to the early 1990's, and the Veteran's reported continuity of symptoms of the disabilities at issue since service, to include history of chronic bilateral hip and knee pain since 1992 and shoulder pain since 1997, although he started seeking treatment at later time; treatment for intermittent skin rash in the axillaries in March 1999, in June, August and November 2004, March 2005, and August 2007, which has been variously diagnosed as axillary dermatitis/hydradentitis or eczema; June 2004 private diagnosis of gastroesophageal reflux disease (GERD) and VA treatment in June 2006 for heartburn; diagnosis of acute gastroenteritis and the Veteran's complaints of problems with GERD in private treatment records dated in March 2011 and August 2012; and impressions or assessments in private medical records of sinusitis with bilateral otitis media in April 1999; acute sinusitis and allergic rhinitis in January 1999 and May 2000; right otitis media in November 2000; otitis externa in the left ear in May 2002; and otitis in the left ear in December 2003.

The clinician(s) should clearly outline the rationale for all opinions expressed.  If any requested medical opinion cannot be given, the clinician(s) should state the reason why this is so.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims of entitlement to service connection for osteoarthritis of the hips, shoulders and knee, for a gastrointestinal disability, for a sinus disability, for a bilateral ear infection disability, for a skin disability, and for a liver disability, to include as due to an undiagnosed illness, considering all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_____________________________                   _____________________________
      DENNIS F. CHIAPPETTA		     DEBORAH W. SINGLETON
          Veterans Law Judge	                                                 Veterans Law Judge
      Board of Veterans' Appeals		       Board of Veterans' Appeals



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


